DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-8, 11-12, 15-16, 18-19, 21-22, and 25 1is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masoud (PGPUB: 20180144244).

Regarding claim 1 and 15, Masoud teaches a dynamic self-learning medical image network system, comprising: 
a plurality of nodes (see Fig. 1, items 302, 304, and 306); and 
a central brain server configured to receive initial user interaction data from one or more nodes of the plurality (see Fig. 3, paragraph 41, workflow data are received by the centralized server 320 from the respective distributed clients), wherein the initial user interaction data pertains to one or more user interactions with one or more initially obtained medical images (see Fig. 1 and 2, paragraph 25 and 31, the workflow activities that interact with the data visualization 114 may include information inputs, confirmations, modifications, and like activities being performed by client users (e.g., medical personnel). This may include portions of medical experts' reading and interpretation workflows that are performed for the diagnostic review and evaluation of medical imaging data; each of the customer sites (202, 204, 206 perform respective workflow activities, including workflow 1 activities 212, workflow 2 activities 214, and workflow N activities 216. As already discussed, such workflow activities 212, 214, 216 may include data visualization or processing operations involving image data, including human-interactive operations), 
wherein the initial user interaction data comprises an actual or estimated portion of at least one of the one or more medical images that was focused upon by at least one user (see Masoud, Fig. 7, paragraph 65, prediction processing 720 (e.g., for performing estimations or predictions of human anatomical features, structures, or characteristics in medical images). The client computing system 702 may further include electronic components for user input, output, and processing, such as processing circuitry 728, a graphical user interface 722, an output device 724 (e.g., to provide output of the graphical user interface)),
train a deep learning algorithm based at least in part on the initial user interaction data received from the node (see Fig. 3, paragraph 41, the output of the distributed training process includes one or more neural network weight adjustments, as determined from the respective deltas and workflow data 314A, 314B, 314C. Such adjustments (deltas) may be accompanied by workflow data that is provided to a central parameter server (shown in FIG. 3 as centralized server 320), and processed in the training process 324 with a backpropagation training technique for the model), and 
transmit an instance of the trained deep learning algorithm to each node of the plurality  (see Fig. 1-3, paragraph 41, workflow data are received by the centralized server 320 from the respective distributed clients , weight adjustments for the neural network may be determined and applied to the model being trained, with the training process 324. The updated model produced from the training process 324, which includes a new version of the algorithm weights 326 (weights N+1), then can be broadcast back to the distributed sites, automatically or as the result of a future update deployment), 
wherein each node of the plurality is configured to apply the instance of the trained deep learning algorithm to one or more subsequently obtained medical images in order to obtain a result (see Fig. 1-3, paragraph 43, the updated model or changes to the model are then broadcast back to the sites automatically for further use, testing, and refinement. The broadcast frequency of an automatically updated model may also depend on multiple factors. Likewise, updated weights or an updated algorithm for the model may be communicated to the distributed sites with an automated, scheduled, or on-demand basis).  

Regarding claims 3 and 18, Masoud teaches wherein the initial user interaction data comprises a selection of one of more pixels associated with at least one of the one or more initially obtained medical images (see Masoud, Fig. 4, paragraph 50, a result of a deep learning network segmentation algorithm may provide a probability value for each pixel (or voxel) indicating how likely it is that this pixel is part of the segmentation. A user edited and accepted result (e.g., the ground-truth from the user interaction workflow result 428) may provide a binary assignment (i.e., a probability of 0 or 1) for each pixel indicating whether it is outside or inside the segmentation).
  
Regarding claims 4 and 19, Masoud teaches wherein the initial user interaction data comprises an actual or estimated amount of time one or more users spent viewing one or more of the initially obtained medical images (see Masoud, Fig. 4, paragraph 52, another measure is workflow metrics that may be collected from distributed sites. The measurement of workflow metrics may take many forms, for example, number of clicks to achieve the task or time duration the user spends to achieve it. Such metrics are also expected to improve if the algorithm has improved).
 
Regarding claims 6 and 21, Masoud teaches wherein the initial user interaction data comprises a description of a patient condition and/or written or recorded audio diagnostic findings (see Masoud, Fig. 1, paragraph 22, a workflow in the medical imaging field of use is a radiology read workflow, where a series of diagnostic images (e.g., produced by an imaging modality) are evaluated by a reviewing medical professional (e.g., a radiologist) to produce a diagnosis directly from the medical images).  

Regarding claims 7 and 22, Masoud teaches wherein the instance of the trained see Masoud, Fig. 1, item 112 and 116).  

Regarding claim 8, Masoud teaches wherein the trained deep learning algorithm runs on a server accessed through a network (see Masoud, Fig. 1, items 102 and 108).  

Regarding claim 11. (Currently Amended) The method of
receiving, from the first node and/or one or more additional nodes, subsequent user interaction data pertaining to one or more subsequently obtained medical images (see Masoud, paragraph 17, the training process is achieved through configuration of a distributed network that gathers the corrections and user interactions made by each expert at a distributed computing system (and the respective facility) after application of a machine learning algorithm. These corrections and user interactions may be fed into the training procedure of a deep learning network at a centralized server. For example, these corrections then can lead to training of the artificial neural network for an improved version (and subsequent distribution) of the machine learning algorithm),
wherein the subsequent user interaction data is used to modify the trained deep learning algorithm (see Masoud, Fig. 1, paragraph 25, the model processing operations 118 may be used to provide automation for portions of a reading and interpretation workflow, as the workflow generates model feedback 128 produced from user interactions. As discussed below, this model feedback 128 can be used to improve the performance of existing and new algorithms applied for the deep learning model 108).  

Regarding claim 12 and 25, Masoud teaches wherein the subsequent user interaction data is used to modify the trained deep learning algorithm (see Masoud, Fig. 1, paragraph 28, in response to the user interaction processing changes 120 and the user interaction processing acceptance 122, a set of model feedback 128 may be generated. This model feedback 128 may be used to provide improvement for the deep learning model 108, which is used to generate a subsequent version(s) of the processing algorithm 116) if it is determined that the subsequent user interaction data satisfies a predetermined threshold confidence level indicating that the trained deep learning algorithm should be modified (see Masoud, Fig. 4 and 7, paragraph 51 and 63, the parameter server will generate an updated version of the algorithm (e.g., a new alternate version of the algorithm 432) on-demand, in response to the deltas and workflow data provided in the model change data 462. The parameter server will then send the updated version of the algorithm (or algorithm parameters) to the distributed clients in an immediate fashion or according to some update schedule or criteria; a client computing system 702 (a distributed system) configured to implement a released (e.g., clinical) workflow and neural network model training (e.g., parallel testing) workflow using the techniques described herein; a server computing system 730 (a centralized system) configured to generate, train, update, and distribute a deep learning model and associated deep learning algorithms using the techniques described herein; and a verification computing system 740 configured to perform verification of the deep learning model and training actions of the deep learning model).  

Regarding claim 16, Masoud teaches wherein the central brain server is configured to train the deep learning algorithm using the initial user interaction data to modify one or more pre-existing algorithms (see Masoud, Fig. 1, paragraph 30, training can take place in an on-line, interactive fashion, to allow one or more deep network algorithms to be updated continuously as additional training data becomes available from any site. The training process 104 thus can occur in a distributed way: part of the training is performed at the distributed, client interaction computer system 112 (to produce specific model feedback 128 from user interaction); and the other part of the training is performed at the centralized server 102 that multiple client sites communicate with).
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masoud (PGPUB: 20180144244) in view of Wels (PGPUB: 20140219548).

Regarding claims 2 and 17, Masoud does not expressly teach wherein the initial user interaction data comprises at least one annotation on at least one of the one or more initially obtained medical images.  
Wels teaches that the landmark annotations can be generated by an end-user manually annotating a landmark using the interactive 3D medical image viewer or can be generated by automatic landmark detection by the machine learning module 204 (see Fig. 2, paragraph 20); a landmark annotation for the selected landmark is received via the interactive 3D medical image viewer. The landmark annotation is a manual annotation of the landmark in the 3D medical image displayed in the interactive 3D medical image viewer. The annotation tool provided in the interactive 3D medical image viewer can be used by the end user to enter the landmark annotation (see Fig. 4, paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masoud by Wels for providing the landmark annotations can be generated by an end-user manually annotating a landmark using the interactive 3D medical image viewer or can be generated by automatic landmark detection by the machine learning module 204, as wherein the initial user interaction data comprises at least one annotation on at least one of the one or more initially obtained medical images. Therefore, the combination would provide a method or technique to annotate a medical images with interactive the user view or interface. 


Claims 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masoud (PGPUB: 20180144244) in view of Gluncic (PGPUB: 20140328517).

Regarding claims 9 and 23, Masoud does not expressly teach wherein the result comprises recognizing one or more objects in the medical image.  
Gluncic teaches that the algorithms are evaluated using radiographic images of patients with IMDs, which may be obtained from an electronic medical record system. More precisely, images in electronic medical records are mined to identify subjects with IMDs or RSFOs (see Fig. 6, paragraph 129); algorithm selection based on image preprocessing and pattern recognition using geometric algorithms including line detection, extraction of curve lines, and semantic retrieval by spatial relationships, and structural object resulting in recognition algorithm using shape-form shading. Combination of point, line, peak and curve results in object recognition which is commonly used technique in the computer vision applications (see Fig. 6, paragraph 123).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Gluncic for providing combination of point, line, peak and curve results in object recognition which is commonly used technique in the computer vision applications, as recognizing one or more objects in the medical image. Therefore, combining the elements from prior arts according to known methods and technique, such as object recognition, would yield .


Claims 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masoud (PGPUB: 20180144244) in view of Gao (US-PAT-NO: 9589374).

Regarding claims 10 and 24, Masoud does not expressly teach wherein the result comprises providing a recommendation pertaining to the medical image.  
Gao teaches that to create an application applying deep convolutional neural networks to medical images to generate a real-time or near real-time diagnosis or diagnostic recommendation, the application comprising: (a) a software module performing image segmentation of a plurality of medical images, the image segmentation comprising isolating a region of interest from each image; (b) a software module applying a cascaded deep convolutional neural network detection structure to the segmented images (see Col. 3, lines 39-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masoud by Gao for providing to create an application applying deep convolutional neural networks to medical images to generate a real-time or near real-time diagnosis or diagnostic recommendation, wherein the result comprises providing a recommendation pertaining to the medical image. Therefore, combining the elements from prior arts according to known methods and technique, such as to generate a real-time or near real-time diagnosis or diagnostic recommendation, would yield predictable results.


Claims 13, 14, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masoud (PGPUB: 20180144244) in view of Rabinovich (PGPUB: 20170262737).

Regarding claim 13 and 26, Masoud does not expressly teach wherein the modification of the trained deep learning algorithm comprises adding one or more layers to the trained deep learning algorithm. 
Rabinovich teaches that the neural network computing device 107 includes a structure learning module 109 to modify an original model 1 into an improved model n, where model n is the results of possibly multiple iterative processes to modify the layers within the model. The model n preferably includes a depth and breadth in knowledge, essentially a mixture of experts. The model should understand the difference between coarse categories, yet at the same time understands the difference for fine grained classes across various domains. New specialist layers 111 are added to the model as necessary to implement these goals (see Fig. 1, paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masoud by Rabinovich for providing the neural network computing device 107 includes a structure learning module 109 to modify an original model 1 into an improved model n, where model n is the results of possibly multiple iterative processes to modify the layers within the model and New specialist layers 111 are added to the model as necessary to implement these goals, as wherein the modification of the trained deep learning algorithm comprises adding one or 

Regarding claim 14, Masoud does not expressly teach wherein the modification of the trained deep learning algorithm comprises modifying a respective structure of one or more existing layers of the trained deep learning algorithm.
Rabinovich teaches that the neural network computing device 107 includes a structure learning module 109 to modify an original model 1 into an improved model n, where model n is the results of possibly multiple iterative processes to modify the layers within the model. The model n preferably includes a depth and breadth in knowledge, essentially a mixture of experts. The model should understand the difference between coarse categories, yet at the same time understands the difference for fine grained classes across various domains. New specialist layers 111 are added to the model as necessary to implement these goals (see Fig. 1, paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masoud by Rabinovich for providing the neural network computing device 107 includes a structure learning module 109 to modify an original model 1 into an improved model n, where model n is the results of possibly multiple iterative processes to modify the layers within the model and New specialist layers 111 are added to the model as necessary to implement these goals, as wherein the modification of the trained deep learning algorithm comprises adding one or .


Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masoud (PGPUB: 20180144244) in view of Chen (PGPUB: 20160051215).

Regarding claims 27 and 28, Masoud does not expressly teach wherein the actual portion of the at least one of the one or more medical images comprises at least one of a tomosynthesis slice image or a subset of a plurality of tomosynthesis slice images.   
Chen teaches that the system detects through the user interface a user selection or indication of an object or region of interest in a then-displayed image from the tomo stack, and in response, displays an image from the data set having a best focus measure of the user selected or indicated object or region of interest. For example, FIG. 6 depicts a displayed "best focus" L.sub.CC image slice (slice 25) out of the (same) tomosynthesis image set with respect to the visibility and clarity of the round tissue mass 38 (see Fig. 3-5, paragraph 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masoud by Chen for providing the system detects through the user interface a user selection or indication of an object or region of interest in a then-displayed image from the tomo stack (such as tomosynthesis image .


Response to Arguments
Applicant's arguments filed 4/17/2014 have been fully considered but they are not persuasive. 
In page 8, lines 31-33, applicant argues that in the absence of such actions upon anatomical features within an image, there is no "interaction" in Masoud. Masoud does not contemplate an interaction based simply on "an actual or estimated portion of [a medical image] that was focused on by [a user]," as claimed. 
Examiner respectfully disagrees. The initial user interaction data or user interactions is not clearly point out or specified in claims 1 and 15. Examiner interprets the term “interaction” as a user, operator, or medical personnel performs operations or inputs with a computer based system via user interface. Masoud teaches an input device 726 (e.g., to provide input for user workflow activities in the graphical user interface 722), as the interaction between the user and the stem 700. The term “actual see Fig. 1, paragraph 22). The workflow activities that interact with the data visualization 114 may include information inputs, confirmations, modifications, and like activities being performed by client users, the user inputs including the diagnostic review and evaluation of medical imaging data. Therefore, Masoud teaches the claimed limitation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/XIN JIA/Primary Examiner, Art Unit 2667